Title: From John Adams to John Jay, 31 January 1796
From: Adams, John
To: Jay, John



Dear Sir
Philadelphia January 31. 1796

Dr D’Ivernois continues to send Us his Speculations, which I value the more for giving me an opportunity to congratulate you, on the Durability and impenetrability of the Anvil, while so many hammers are wearing themselves out by their strokes upon it. The Treaty is not arrived and Congress will do nothing with spirit till they have vented themselves upon that. But all their Hammers will be as brittle as the multitude which we have already seen fly to pieces.
I envy you the society of your Family and nothing else? If I did not consider the whole universe as one Family, I Should envy you still more. I am, dear Sir / very sincerely and faithfully / yours
John Adams